958 F.2d 369
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Benjamin Chevis CUMBER, Defendant-Appellant.
No. 91-7733.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 16, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilmington.   W. Earl Britt, District Judge.  (CR-88-26-7)
Benjamin Chevis Cumber, appellant pro se.
Robert Daniel Boyce, Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Benjamin Chevis Cumber appeals from the district court's order which denied his motion for correction of sentence under Fed.R.Crim.P. 35(a).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Cumber, No. CR-88-26-7 (E.D.N.C. Nov. 16, 1991).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Cumber's motion for appointment of counsel